        Case: 1:18-cv-07407 Document #: 1 Filed: 11/07/18 Page 1 of 7 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KARICE GOSS, individually and on               )
behalf of all others similarly situated,       )
                                               )
                Plaintiff,                     )
                                               )       Civil Action No. 18-cv-07407
                v.                             )
                                               )
GARY A. SMILEY, ATTORNEY AT                    )
LAW,                                           )
                                               )       Jury Demanded
                Defendant.                     )

                                 COMPLAINT-CLASS ACTION

                Plaintiff, Karice Goss, on behalf of herself and a putative class, brings this action

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and alleges:


                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28 U.S.C. §

1331.

        2.      Venue is proper in this District because parts of the acts and transactions occurred

here and Defendant transacts substantial business here.

                                            STANDING

        3.      Defendant sent Plaintiff a collection letter which failed to provide adequate

disclosures as required by federal law.

        4.      Plaintiff has a congressionally defined right to receive all communications from a

debt collector free from any false statements and false threats E.g. Genova v. IC Sys., Inc., No.

CV 16-5621, 2017 WL 2289289, at *3 (D.N.J. May 25, 2017).




                                                   1
       Case: 1:18-cv-07407 Document #: 1 Filed: 11/07/18 Page 2 of 7 PageID #:2




        5.      Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise

to standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting

Lujan v. Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define

injuries and articulate chains of causation that will give rise to a case or controversy where none

existed before.); Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can

create new substantive rights, such as a right to be free from misrepresentations, and if that right

is invaded the holder of the right can sue without running afoul of Article III, even if he incurs no

other injury[.]”).

                                              PARTIES

        6.      Plaintiff, Karice Goss (“Plaintiff’), is a resident of the State of Illinois, from

whom Defendant attempted to collect delinquent consumer debts allegedly owed for a defaulted

AAA Checkmate, L.L.C. consumer loan account, and a Brother Loan and Finance Company

consumer loan account. Plaintiff is thus a consumer as that term is defined in 15 U.S.C. §

1692a(3) of the FDCPA.

        7.      Defendant, Gary A. Smiley (“Smiley”), is an Illinois registered attorney with his

principal place of business at 4741 North Western Avenue, Chicago, Illinois, 60625. He does or

transacts business in Illinois. (Exhibit A, ARDC Attorney Registration).

        8.      Smiley maintains insurance according to his Attorney Registration Record.

        9.      Smiley is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        10.     Smiley regularly collects or attempts to collect, directly or indirectly, debts owed

or asserted to be owed to others, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of

the FDCPA.




                                                   2
       Case: 1:18-cv-07407 Document #: 1 Filed: 11/07/18 Page 3 of 7 PageID #:3




                                    FACTUAL ALLEGATIONS

       11.       According to Defendant, Plaintiff incurred alleged debts for goods and services

used for personal family or household purposes, originally for a defaulted AAA Checkmate,

L.L.C. consumer loan account, and a Brother Loan and Finance Company consumer loan

account. (“alleged debts”). The alleged debts are thus “debts” as that term is defined at §

1692a(6) of the FDCPA.

       12.       Due to her financial circumstances, Plaintiff could not pay any debts, and the

alleged debts went into default.

       13.       Smiley subsequently began collecting the alleged debts.

       14.       On or about November 7, 2017, Defendant sent two collection letters (“Letters”)

to Plaintiff regarding the alleged debts. (Group Exhibit B, Collection Letters).

       15.       Both letters conveyed information regarding the alleged debts, including the

creditors, account numbers, and balances on the alleged debts.

       16.       The Letters therefore comprised “communications” as that term is defined at

§1692a(2) of the FDCPA.

       17.       The Letters were Smiley’s initial communications with Plaintiff on each of the

alleged debts.

       18.       As required by § 1692g of the FDCPA, the Letters provide notice to Plaintiff of

her right to dispute the alleged debts and to request the names of the original creditors within 30

days of receiving the letters (the "validation period").

       19.       However, prior to explaining the validation period to Plaintiff, the Letters state:

                 If you want to resolve this matter without a lawsuit, you must, within
                 one week of the date of this letter, either pay Brother Loan and Finance
                 Company $1480.63 or call me at 1-773-878-4400 and work out
                 arrangements for payment.



                                                   3
      Case: 1:18-cv-07407 Document #: 1 Filed: 11/07/18 Page 4 of 7 PageID #:4




       20.     Plaintiff, and the unsophisticated consumer, would believe they did not actually

have the 30 days to dispute the alleged debt as later stated by the Letters, as they were required to

act within one week.

       21.     Therefore, Defendant has overshadowed the required disclosures.

       22.     15 U.S.C. § 1692g provides:

               Validation of debts

               (b) Disputed debts

               . . . Any collection activities and communications during the 30-day
               period may not overshadow or be inconsistent with the disclosure of the
               consumer’s right to dispute the debt or request the name and address
               of the original creditor. . . .

       23.     Defendant overshadowed its disclosure of Plaintiff’s rights to dispute the validity

of the debt and/or request verification within the 30-day dispute period, in violation of 15 U.S.C.

§ 1692g(b), by stating that Plaintiff must contact Defendant to arrange payment within one week

to avoid a lawsuit.

       24.     Validation rights can be overshadowed “by creating a confusing impression of

urgency, when, in reality, the consumer has thirty days in which to decide on his course of

action.” Jenkins v. Union Corp., 999 F. Supp. 1120, 1133 (N.D. Ill. 1998).

       25.     The act of threatening litigation within a week overshadows the consumer’s rights

to dispute the validity of a debt within 30 days and discourages consumers from exercising their

rights under the FDCPA.

       26.     It further attempts to coerce consumers into making payments even if they do not

believe they owe the alleged debts.




                                                 4
       Case: 1:18-cv-07407 Document #: 1 Filed: 11/07/18 Page 5 of 7 PageID #:5




       27.      Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, e.g., Gammon v. GC Services, Ltd. Partnership, 27

F.3d 1254, 1257 (7th Cir. 1994).

                                       CLASS ALLEGATIONS

       28.      Plaintiff brings this action on behalf of a class, pursuant to Fed. R. Civ. P. 23(a)

and 23(b)(3).

        29.     The class consists of (a) all individuals with Illinois addresses (b) who were sent a

letter by Defendant to collect a debt (c) which was an initial communication (d) which states

“[if]f you want to resolve this matter without a lawsuit, you must, within one week of the date of

this letter, either pay []… or call me at 1-773-878-4400 and work out arrangement for payment”

and (e) which was sent at any time during a period beginning one year prior to the filing of this

action and ending 20 days after the filing of this action.

        30.     As Exhibit B is a form letter, it was likely sent out to many consumers in Illinois,

and the class is so numerous that joinder of all members is not practicable.

        31.     There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are:

                a.     Whether Defendant's letter overshadows the disclosures required by the

                FDCPA;

                b.     Whether any alleged failure to do so violates the FDCPA.

       32.      Plaintiff's claims are typical of the claims of the class members. All are based on

the same factual and legal theories.




                                                  5
        Case: 1:18-cv-07407 Document #: 1 Filed: 11/07/18 Page 6 of 7 PageID #:6




         32.   Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation.

         33.   A class action is superior for the fair and efficient adjudication of this matter, in

that:

               A.       Individual actions are not economically feasible.

               B.       Members of the class are likely to be unaware of their rights;

               C.       Congress intended class actions to be the principal enforcement

         mechanism under the FDCPA.

                              COUNT I – FDCPA CLASS CLAIM

        34.    Defendant overshadowed its disclosure of Plaintiff’s rights to dispute the validity

of the debt and/or request verification within the 30-day dispute period, in violation of 15 U.S.C.

§ 1692g(b), by stating that Plaintiff must contact Defendant to arrange payment within one week.

        WHEREFORE, Plaintiff asks that this Court enter judgment in her favor and against

Defendant as follows:

                      A. Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                      B. Costs and reasonable attorney fees pursuant to 15 U.S.C.

                           § 1692k(a)(3); and

                      C. Such other or further relief as this Court deems proper.

                                         JURY DEMAND

                                   Plaintiff demands trial by jury.




                                                              Respectfully submitted,

                                                              By: s/Michael J. Wood



                                                  6
     Case: 1:18-cv-07407 Document #: 1 Filed: 11/07/18 Page 7 of 7 PageID #:7




                                                  One of Plaintiff’s Attorneys


Michael Wood
Celetha Chatman
Community Lawyers Group, Ltd.
73 W. Monroe Street, Suite 514
Chicago, IL 60603
Ph: (312) 757-1880
Fx: (312) 265-3227
cchatman@communitylawyersgroup.com




                                        7
